Exhibit 10.4



[EMPL_NAME] 
Employee ID: [EMPLID] 
Grant Number: [GRANT_ID]
APPLIED MATERIALS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
NOTICE OF GRANT
Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an Option under the Company’s Employee Stock Incentive Plan (the
“Plan”) to purchase shares of common stock of the Company (the “Option”). The
date of this Non-Qualified Stock Option Agreement (the “Agreement”) is
[GRANT_DT] (the “Grant Date”). The terms used and not defined in this Agreement
have the meaning set forth in the Plan. Subject to the provisions of the Terms
and Conditions of the Non-Qualified Stock Option Grant (the “Terms and
Conditions”), which constitute part of this Agreement and of the Plan, the
principal features of this Option are as follows:
Maximum Number of Shares Purchasable with this Option: [MAX_SHARES]
Exercise Price per Share: US[PRICE]
Vesting of Option: Please refer to the UBS One Source website for the vesting
schedule related to this Option grant (click on the specific grant under the tab
labeled “Grants/Awards/Units”) or its successor, as well as the Terms and
Conditions.*


*  Except as otherwise provided in the Terms and Conditions, on any scheduled
vesting date, vesting actually will occur only if the Employee has been
continuously employed by the Company or one of its Affiliates from the Grant
Date through the scheduled vesting date.


Expiration Date of Option: In general, the latest date this Option will
terminate is (a) [EXPR_DT], provided that [EXPR_DT] is a day on which the Nasdaq
U.S. stock trading market is open for trading (a “Nasdaq trading day”) or (b) if
[EXPR_DT] is not a Nasdaq trading day, then the Nasdaq trading day immediately
preceding [EXPR_DT] (the “Expiration Date”). However, this Option may terminate
earlier than the Expiration Date, as set forth immediately below and in the
Terms and Conditions.
Event Triggering Option Termination:
Maximum Time to Exercise After Triggering Event:**
Termination of Service (except as shown below)
30 days
Termination of Service due to Retirement
(Age 65 or over, or age 60 or over with at least 10 Years of Service)
1 year
Termination of Service due to Death
1 year
**This Option may not be exercised after the Expiration Date (except in certain
cases of the death of the Employee). In addition, the maximum time to exercise
this Option may be further limited by the Company where required by applicable
law.




1

--------------------------------------------------------------------------------



IMPORTANT:
IT IS YOUR RESPONSIBILITY TO EXERCISE THIS OPTION, IF VESTED, BEFORE IT
OTHERWISE TERMINATES.
Your electronic signature below indicates your agreement and understanding that
this Option is subject to all of the rules and other provisions contained in the
Terms and Conditions to this Agreement and the Plan. For example, important
additional information on vesting and termination of this Option is contained in
Paragraphs 1 through 5 of the Terms and Conditions and in Sections 4.5 and 13.10
of the Plan. PLEASE BE SURE TO READ ALL OF THE TERMS AND CONDITIONS, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS OPTION, INCLUDING INFORMATION
CONCERNING CANCELLATION AND TERMINATION OF THIS OPTION. CLICK HERE TO READ THE
TERMS AND CONDITIONS.


By clicking the “ACCEPT” button below, you agree that:


“This electronic contract contains my electronic signature, which I have
executed with the intent to sign this Agreement.”


[VIEW_ACCEPT_STATEMENT]



Please be sure to print and retain a copy of your electronically signed
Agreement (although the electronic version will be available for you to access
at any time). You may obtain a paper copy at any time and at the Company’s
expense by requesting one from Stock Programs (see Paragraph 13 of the Terms and
Conditions). If you prefer not to electronically sign this Agreement, you may
accept this Option by signing a paper copy of the Agreement and delivering it to
Stock Programs.






2

--------------------------------------------------------------------------------

Exhibit 10.4

TERMS AND CONDITIONS OF THE
NON-QUALIFIED STOCK OPTION GRANT


1.    Vesting Schedule. Except as provided in Paragraphs 2 and 4 of this
Agreement, and Sections 4.5 and 13.10 of the Plan, this Option is scheduled to
become exercisable (vest) as to the number of Shares, and on the dates shown, in
accordance with the vesting schedule set forth on the UBS One Source website
(click on the specific grant under the tab labeled “Grants/Awards/Units”) or its
successor (the “Vesting Schedule”). However, on any such scheduled vesting date,
vesting actually will occur only if the Employee has been continuously employed
by the Company or an Affiliate from the Grant Date until the scheduled vesting
date (except to the limited extent provided in Paragraph 4 below and in
Sections 4.5 and 13.10 of the Plan).
2.    Modifications to Vesting Schedule. In the event that the Employee takes a
personal leave of absence (“PLOA”), the Shares subject to this Option that are
scheduled to become exercisable shall be modified as follows:
(a)    if the duration of the Employee’s PLOA is six (6) months or less, the
Vesting Schedule shall not be affected by the Employee’s PLOA.
(b)    if the duration of the Employee’s PLOA is greater than six (6) months but
not more than twelve (12) months, the scheduled exercisability of any Shares
subject to this Option that are not then exercisable shall be deferred for a
period of time equal to the duration of the Employee’s PLOA less six (6) months.
(c)    if the duration of the Employee’s PLOA is greater than twelve (12)
months, any Shares subject to this Option that are not then exercisable
immediately will terminate.
(d)    Examples.
(i)    Example 1. Assume Shares subject to the Option are scheduled to vest on
January 1, 2015. On May 1, 2014, Employee begins a 6-month PLOA. Such Shares
still will be scheduled to vest on January 1, 2015.
(ii)    Example 2. Assume Shares subject to the Option are scheduled to vest on
January 1, 2015. On May 1, 2014, Employee begins a 9-month PLOA. The Shares
subject to the Option that are scheduled to vest after November 2, 2014, will be
modified (November 2, 2014, is the date on which Employee’s PLOA exceeds 6
months). Such Shares now will be scheduled to vest on April 1, 2015 (or 3 months
after the originally scheduled date).
(iii)    Example 3. Assume Shares subject to the Option are scheduled to vest on
January 1, 2015. On May 1, 2014, Employee begins a 13-month PLOA. Such Shares
will terminate on May 2, 2015 (which is the date on which Employee’s PLOA
exceeds 12 months).


In general, a PLOA does not include any legally required leave of absence. The
duration of the Employee’s PLOA, if any, will be determined over a rolling
twelve (12) month measurement period. Shares subject to this Option that are
scheduled to vest during the first six (6) months of the Employee’s PLOA will
continue to vest as scheduled. However, Shares subject to this Option that are
scheduled to vest after the first six (6) months of the Employee’s PLOA will be
deferred or terminated depending on the length of the Employee’s PLOA. The
Employee’s right to exercise all Shares subject to this Option that remain
unexercisable shall be modified as soon as the duration of the Employee’s PLOA
exceeds six (6) months.


3.    Termination of Option. In the event of the Employee’s Termination of
Service for any reason other than Retirement or death, the Employee may, within
thirty (30) days after the date of the Termination, or prior to the Expiration
Date, whichever shall first occur, exercise any vested but unexercised portion
of this Option. However, in the event the date that is thirty (30) days after
the date of the Termination of Service is not a Nasdaq trading day, the Employee
may exercise the vested but unexercised portion of this Option only until the
Nasdaq trading day immediately preceding such date or prior




--------------------------------------------------------------------------------



to the Expiration Date, whichever shall first occur. In the event of the
Employee’s Termination of Service due to Retirement, the Employee may, within
one (1) year after the date of such Termination, or prior to the Expiration
Date, whichever shall first occur, exercise any vested but unexercised portion
of this Option. However, in the event the date that is one (1) year after the
date of the Termination of Service due to Retirement is not a Nasdaq trading
day, the Employee may exercise the vested but unexercised portion of this Option
only until the Nasdaq trading day immediately preceding such date or prior to
the Expiration Date, whichever shall first occur. Upon the Employee’s
Termination of Service, any unvested portion of this Option (after applying the
rules of Paragraph 4 of this Agreement and/or Sections 4.5 or 13.10 of the Plan,
as applicable) shall immediately terminate. For purposes of this Agreement,
“Retirement” is defined in the Plan and generally means (a) a Termination of
Service by an Employee occurring on or after the date the Employee reaches age
sixty-five (65), or (b) a Termination of Service by an Employee occurring on or
after the date the Employee reaches age sixty (60) with the Employee having
completed at least ten (10) full Years of Service. For purposes of this
Agreement, “Years of Service” is defined in the Plan and generally means the
number of full years of employment since the Employee’s last hire date with the
Company or an Affiliate (but giving credit for prior service under the
non-401(k) Plan principles of the Company’s U.S. Human Resources Policy No.
2-06, Re‑Employment of Former Employees/Bridging of Service, or any successor
thereto).
4.    Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, the right to exercise one hundred percent
(100%) of the Shares subject to this Option shall vest on the date of the
Employee’s death. In the event that the Employee incurs a Termination of Service
due to his or her death or in the event the Employee dies after incurring a
Termination of Service but before any vested portion of this Option terminates
in accordance with Paragraph 3 above, the administrator or executor of the
Employee’s estate, may, within one (1) year after the date of the Employee’s
death, exercise any vested but unexercised portion of this Option. However, in
the event the date that is one (1) year after the date of a death described in
the preceding sentence is not a Nasdaq trading day, the administrator or
executor of the Employee’s estate may exercise the vested but unexercised
portion of this Option only until the Nasdaq trading day immediately preceding
such date. Notwithstanding any contrary provision of this Agreement, if the
Employee is a resident of France and the Employee incurs a Termination of
Service due to his or her death or in the event the Employee dies after
incurring a Termination of Service but before any vested portion of this Option
terminates in accordance with Paragraph 3 above, the administrator or executor
of the Employee’s estate, may, within six (6) months after the date of the
Employee’s death, exercise any vested but unexercised portion of this Option;
however, if the date that is six (6) months after the date of such a death is
not a Nasdaq trading day, the administrator or executor of the Employee’s estate
may exercise the vested but unexercised portion of this Option only until the
Nasdaq trading day immediately preceding such date. Any transferee under this
Paragraph 4 must furnish the Company in such form or manner as the Company may
designate (a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of this
Option and compliance with any applicable law pertaining to the transfer, and
(c) written acceptance of the terms and conditions of this Option as set forth
in this Agreement. In the event that any applicable law limits the Committee’s
ability to accelerate the vesting of this Option or to extend the exercise
period of this Option, this Paragraph 4 shall be limited to the extent required
to comply with applicable law. Notwithstanding any contrary provision of this
Agreement, if the Employee is subject to Hong Kong’s ORSO provisions, the first
sentence of this Paragraph 4 (relating to accelerated vesting upon death) shall
not apply to this Option.
5.    Change of Control. In the event of a Change of Control, this Option will
be treated in accordance with Section 4.5 of the Plan. In addition, in the event
the Employee experiences a qualifying Termination of Service within 12 months
following a Change of Control, the vesting of this Option may be accelerated to
the extent provided under Section 13.10 of the Plan.
6.    Persons Eligible to Exercise Option. Except as provided in Paragraph 4
above or as otherwise determined by the Committee in its discretion, this Option
shall be exercisable during the Employee’s lifetime only by the Employee.
7.    Option is Not Transferable. Except as provided in Paragraph 4 above or in
the Plan, this Option and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Option and the rights and privileges conferred hereby
immediately shall become null and void.

2



--------------------------------------------------------------------------------



8.    Exercise of Option. This Option may be exercised by the person then
entitled to do so as to any Shares which may then be purchased by (a) giving
notice in such form or manner as the Company may designate, (b) providing full
payment of the Exercise Price and any applicable fees and required Tax
Obligations (as defined in Paragraph 11 below), and (c) giving satisfactory
assurances in the form or manner requested by the Company that the Shares to be
purchased upon the exercise of this Option are being purchased for investment
and not with a view to the distribution thereof. Exercise of this option will be
permitted only in the form and manner specified by the Company’s Stock Programs
department in Santa Clara, California (or such successor as the Company may
later designate) from time to time. This Option may be exercised only on Nasdaq
trading days. However, if Nasdaq is scheduled to be open for trading on a
particular day but does not so open or closes substantially early due to an
unforeseen event (for example, a natural or man-made catastrophic event), as
determined by the Committee, and that day otherwise would be the last day this
Option is exercisable, the Option shall remain exercisable through the next
Nasdaq trading day. If the Employee receives a hardship withdrawal from his or
her account (if any) under the Company’s Employee Savings and Retirement Plan
(the “401(k) Plan”), this Option may not be exercised during the six (6) month
period following the hardship withdrawal (unless the Company determines that
such exercise would not jeopardize the tax-qualification of the 401(k) Plan).
9.    Cashless Exercise Required. If the Committee determines that a cashless
exercise of this Option is necessary or advisable, any Shares to be acquired
pursuant to the exercise of the Option shall be sold immediately upon exercise
and the Employee shall receive the proceeds from the sale, less the Exercise
Price and any applicable fees and required Tax Obligations (as defined in
Paragraph 11 below).
10.    Conditions to Exercise. Except as provided in Paragraph 9 above or as
otherwise required as a matter of law, the Exercise Price for this Option may be
paid in one (1) (or a combination of two (2) or more) of the following forms:
(a)    Personal check, a cashier’s check or a money order.
(b)    Irrevocable directions to a securities broker approved by the Company to
sell all or part of the Shares subject to the Option and to deliver to the
Company from the sale proceeds an amount sufficient to pay the Exercise Price
and any applicable fees and required Tax Obligations (as defined in Paragraph 11
below). (The balance of the sale proceeds, if any, will be delivered to
Employee.)
(c)    Irrevocable directions to a securities broker or lender approved by the
Company to pledge all or part of the Shares subject to the Option as security
for a loan and to deliver to the Company from the loan proceeds an amount
sufficient to pay the Exercise Price and any applicable fees and required Tax
Obligations (as defined in Paragraph 11 below).
11.    Tax Withholding and Payment Obligations. Before the delivery of any
Shares or cash pursuant to the exercise of this Option or at such earlier time
as the Tax Obligations (as defined below) are due, the Employee acknowledges and
agrees that the Company shall have the power and the right to deduct or
withhold, or require the Employee to remit to the Company, an amount sufficient
to satisfy all Tax Obligations. “Tax Obligations” for this purpose means all
taxes and social insurance liability obligations and other requirements in
connection with this Option, including, without limitation, (a) all federal,
state and local income, employment and any other applicable taxes that are
required to be withheld by the Company (or the employing Affiliate), (b) the
Employee’s and, to the extent required by the Company (or the employing
Affiliate), the Company’s (or the employing Affiliate’s) fringe benefit tax
liability, if any, associated with the grant, vesting or exercise of the Option
or the sale or other transfer of Shares acquired pursuant to the exercise of the
Option, and (c) all other taxes or social insurance liabilities with respect to
which the Employee has agreed to bear responsibility.
The Employee agrees as a condition of the grant of this Option to make
arrangements satisfactory to the Company to enable it to satisfy all withholding
or remitting requirements related to any and all Tax Obligations. The Employee
authorizes the Company (or the employing Affiliate) to withhold all applicable
Tax Obligations from the Employee’s wages. Furthermore, the Employee agrees to
pay the Company (or the employing Affiliate) any amount of Tax Obligations the
Company (or the employing Affiliate) may be required to withhold or with respect
to which the Employee has agreed to bear as a result of the Employee’s
participation in the Plan that cannot be satisfied by deduction from the
Employee’s wages or other amounts payable to the Employee. All Tax Obligations
related to this Option grant are the sole responsibility of the Employee and the
Employee acknowledges that he or she may not exercise this Option unless all Tax
Obligations are

3



--------------------------------------------------------------------------------



satisfied. Further, the Employee shall be bound by any additional withholding
requirements included in the Notice of Grant of this Agreement.
12.    Suspension of Exercisability. If at any time the Company shall determine,
in its discretion, that the listing, registration or qualification of Shares
upon any securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of the purchase of Shares hereunder, this Option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any applicable law or securities exchange
and to obtain any required consent or approval of any governmental authority.
13.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of Stock
Programs, at Applied Materials, Inc., 3225 Oakmead Village Drive, M/S 1213, P.O.
Box 58039, Santa Clara, CA 95054, U.S.A. or at such other address as the Company
may hereafter designate in writing.
14.    No Rights of Stockholder. Neither the Employee (nor any transferee) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this Option,
unless and until certificates representing such Shares (which may be in book
entry form), shall have been issued, recorded on the records of the Company or
its transfer agents or registrars, and delivered to the Employee (or transferee)
(including through electronic delivery to a brokerage account). Nothing in the
Plan or this Agreement shall create an obligation on the part of the Company to
repurchase any Shares purchased hereunder.
15.    No Effect on Employment. Subject to any employment contract with the
Employee, the terms of the Employee’s employment with the Company and its
Affiliates shall be determined from time to time by the Company or the Affiliate
employing the Employee (as the case may be), and the Company or the Affiliate
employing the Employee, as the case may be, shall have the right, which is
hereby expressly reserved, to terminate or change the terms of the employment of
the Employee at any time for any reason whatsoever, with or without good cause
(subject to the provisions of applicable law). The transactions contemplated
hereunder and the Option’s Vesting Schedule do not constitute any express or
implied promise of continued employment for any period of time. A leave of
absence or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Company or the Affiliate employing
the Employee, as the case may be, will not be deemed a Termination of Service
for purposes of this Agreement.
16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan. This Option is not an incentive stock option as
defined in Section 422 of the U.S. Internal Revenue Code. The Company may, in
its discretion, issue newly issued Shares or treasury Shares pursuant to this
Option.
17.    Maximum Term of Option. Except as provided in Paragraph 4 above, this
Option is not exercisable after the Expiration Date.
18.    Binding Agreement. Subject to the limitation on the transferability of
this Option contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
19.    Clawback. The Board, in its sole discretion, may require the Employee to
forfeit, return and/or reimburse the Company for all or a portion of his or her
Option, the Shares issued thereunder, and/or proceeds derived with respect to
the Shares issued under the Option (“Clawback Amount”), in accordance with the
Company’s clawback policy as may be established and/or amended from time to time
or as necessary or appropriate to comply with Applicable Laws. To the extent Tax
Obligations on such Clawback Amount were paid or due, the forfeiture, return or
reimbursement shall be limited to the after-tax portion of the Clawback Amount,
unless otherwise required by Applicable Laws.

4



--------------------------------------------------------------------------------



20.    Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. The Committee may delegate certain of its
authority and powers with respect to the Plan and this Agreement in accordance
with the terms of the Plan. All actions taken and all interpretations and
determinations made by the Committee or its delegates in good faith shall be
final and binding upon the Employee, the Company and all other interested
persons, and shall be given the maximum deference permitted by law. The
Committee and its delegates shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
21.    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of this Option as
it may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws. The Employee’s sale or other transfer of the Shares
may be subject to any market blackout period that may be imposed by the Company
and must comply with the Company’s insider trading policies and any other
applicable securities laws.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
23.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
24.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.
25.    Amendment, Suspension, Termination. By accepting this Option, the
Employee expressly warrants that he or she has received an Option to purchase
Shares under the Plan as set forth in this Agreement, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time in accordance with the terms of the Plan.
26.    Labor Law. By accepting this Option, the Employee acknowledges that: (a)
the grant of this Option is a one-time benefit which does not create any
contractual or other right to receive any future grants of stock options or
other awards, or any benefits in lieu of such awards; (b) all determinations
with respect to any future grants, including, but not limited to, the times when
any awards shall be granted, the number of Shares subject to any awards, the
Exercise Price or purchase price of any awards, and the time or times when any
awards shall be exercisable or vested, will be at the sole discretion of the
Committee; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of this Option is an extraordinary item of compensation which is outside
the scope of the Employee’s employment contract, if any; (e) this Option is not
part of the Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or any similar
payments; (f) the vesting of this Option shall cease upon the Employee’s
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Agreement; (g) the future value of the underlying
Shares is unknown and cannot be predicted with any certainty; (h) if the
underlying Shares do not increase in value during term of this Option, the
Option will have no value; (i) this Option has been granted to the Employee in
the Employee’s status as an employee of the Company or its Affiliate; (j) any
claims resulting from this Option shall be enforceable, if at all, solely
against the Company; and (k) there shall be no additional obligations for any
Affiliate employing the Employee as a result of this Option.
27.    Disclosure of Employee Information. By accepting this Option, the
Employee consents to the collection, use and transfer of personal data as
described in this Paragraph. The Employee understands that the Company and its
Affiliates hold certain personal information about him or her, including his or
her name, home address and telephone number, date of

5



--------------------------------------------------------------------------------



birth, social security or identity number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all stock
options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (collectively, “Data”).
The Employee further understands that the Company and/or its Affiliates will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia.
The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares acquired upon exercise of this Option of such Data
as may be required for the administration of the Plan and/or the subsequent
holding of Shares on his or her behalf. The Employee understands that he or she
may, at any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the Human Resources
department and/or the Stock Programs Administrator for the Company and/or its
applicable Affiliates.
28.    Notice of Governing Law. This Option shall be governed by, and construed
in accordance with, the laws of the State of California in the U.S.A. without
regard to principles of conflict of laws.







6

